DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 16, 19, 21-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist (US 5329923) in view of Laby et al., (US 20100099951; hereinafter Laby) and Schweitzer et al., (US 20140276078; hereinafter Schweitzer).
Regarding claim 1, Lundquist discloses (Figures 1 and 65) an apparatus, comprising: (a) a catheter (21); (b) an electrode tip (28, 29) located at a distal portion of the catheter (21); (c) a tube (711) located at the distal portion of the catheter (21), the tube (711) extending proximally relative to the electrode tip (28, 29), the tube (711) defining a tubular shape having a rounded exterior surface defining an outer circumference, the tube (711) comprising: (i) a plurality of segments (separated by slots 712) that are at least partly disconnected from each other, and (ii) a plurality of bridges (respective elements of 711 connecting adjacent segments) that span respective neighboring pairs of the plurality of segments, the plurality of bridges being disposed at different respective circumferential positions along the tube (711) and at different longitudinal positions along the tube (711), (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose one or more sensors secured to the tube such that the one or more sensors are positioned along the circumference of the tube, each of the sensors being coupled to a respective one of the plurality of bridges such that the sensors are disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, and each of the sensors being configured to output a signal in response to bending of the respective one of the plurality of bridges. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes one or more flex sensors (602/604) secured to the tube (28) such that the one or more flex sensors (602/604) are positioned along the inner circumference of the tube (28), each of the flex sensors (602/604) being coupled to a respective one of the plurality of bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions along the inner circumference of the tube (28) and at different longitudinal positions along the inner circumference of the tube (28), and each of the flex sensors (602/604) being configured to output a signal in response to bending of the respective one of the plurality of bridges ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the plurality of bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach that the flex sensors are one or more strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified device would include the one or more strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube, each of the one or more strain gauges being coupled to a respective one of the plurality of bridges such that the one or more strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, and each of the one or more strain gauges being configured to output a signal in response to bending of the respective one of the plurality of bridges.
Regarding claim 6, Lundquist further discloses the tube further including one or more slots (712) providing separation between a respective pair of the plurality of segments, each of the one or more slots (712) being, circumferentially, between 315 and 345 degrees long (Col. 30, lines 24-32: the slots 712 may extend circumferentially less than 360 degrees, which includes the 315-345 degree range). 
Regarding claim 9, Lundquist further discloses (Figures 1 and 65) the tube being metallic (Col. 4, lines 12-28).
Regarding claims 16 and 19, Lundquist discloses (Figures 1 and 65) a method, comprising: using a tip electrode (28, 29) at a distal end of a catheter (21),  passing an ablating signal into tissue, the catheter including a tube (711) that defines a tubular shape having a rounded exterior surface defining an outer circumference, the tube (711) further including a plurality of segments (separated by slots 712) that are at least partly disconnected from each other, and a plurality of bridges (respective parts of 711 connecting adjacent segments) that span respective neighboring pairs of the plurality of segments, the plurality of bridges being disposed at different respective circumferential positions along the tube (711) and at different longitudinal positions along the tube (711), (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose using a plurality of sensors, the sensors being secured to the rounded exterior surface of the tube, the sensors being coupled to the plurality of bridges such that the sensors are disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes a plurality of flex sensors (602/604) secured to the tube (28) such that the plurality of flex sensors (602/604) are positioned along the inner circumference of the tube (28), the flex sensors (602/604) being coupled to the plurality of bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions along the inner circumference of the tube (28) and at different longitudinal positions along the inner circumference of the tube (28), ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the plurality of bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach, while passing the ablating signal into the tissue, estimating a force applied to the tissue by the catheter, using a plurality of strain gauges as the flex sensors, the one or more strain gauges being secured to the rounded exterior surface of the tube such that the one or more strain gauges conform to the rounded exterior surface of the tube, the one or more strain gauges being coupled to the plurality of bridges such that the one or more strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, the force estimate being based on strain measurements obtained at the different respective circumferential and longitudinal positions of the one or more strain gauges on the outer circumference of the tube; estimating the force comprising: using the one or more strain gauges, outputting signals in response to bending of the plurality of bridges, and based on the signals, estimating the force. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). While passing an ablating signal into the tissue, a force applied to the tissue by the catheter may be estimated using a plurality of strain gauges ([0011], [0014], [0055], [0059]: methods for determining contact force are explained; the same contact force measurement would be performed by strain gauges 74). The one or more strain gauges (74) are secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) conform to the rounded exterior surface of the tube. The one or more strain gauges (74) are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube ([0061]). The force estimate is based on strain measurements obtained at the one or more strain gauges on the outer circumference of the tube, wherein estimating the force comprises: using the one or more strain gauges (74), outputting signals in response to bending of the tube, and based on the signals, estimating the force ([0011], [0014], [0055], [0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges performing contact force estimation taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified method would include, while passing the ablating signal into the tissue, estimating a force applied to the tissue by the catheter, using a plurality of strain gauges as the flex sensors, the one or more strain gauges being secured to the rounded exterior surface of the tube such that the one or more strain gauges conform to the rounded exterior surface of the tube, the one or more strain gauges being coupled to the plurality of bridges such that the one or more strain gauges are disposed at different respective circumferential positions along the outer circumference of the tube and at different longitudinal positions along the outer circumference of the tube, the force estimate being based on strain measurements obtained at the different respective circumferential and longitudinal positions of the one or more strain gauges on the outer circumference of the tube; estimating the force comprising: using the one or more strain gauges, outputting signals in response to bending of the plurality of bridges, and based on the signals, estimating the force.
Regarding claim 21, Lundquist discloses (Figures 1 and 65) an apparatus, comprising:(a) a catheter (21); (b) an electrode assembly (28, 29) located at a distal portion of the catheter (21); (c) a tube (711) located at the distal portion of the catheter (21), the tube (711) extending proximally relative to the electrode assembly (28, 29), the tube (711) comprising: (i) a proximal end, (ii) a distal end, (iii) a rounded exterior surface defining an outer circumference, (iv) a plurality of segments (separated by slots 712) arranged in a linear fashion between the proximal end and the distal end, the plurality of segments defining a plurality of gaps (712) between neighboring segments of the plurality of segments, the rounded exterior surface extending along the plurality of segments, and (v) a plurality of bridges (respective parts of 711 connecting adjacent segments) coupling the neighboring segments of the plurality of segments such that the plurality of bridges are linearly displaced from each other and circumferentially displaced from each other, the rounded exterior surface extending along the plurality of bridges (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Lundquist fails to disclose a plurality of sensors secured to the tube such that the one or more sensors are positioned along the circumference of the tube, each of the sensors being coupled to a respective one of the plurality of bridges such that the sensors are linearly displaced from each other and circumferentially displaced from each other on the circumference of the tube, and each of the sensors being configured to output a signal in response to bending of the respective one of the plurality of bridges. However, Laby teaches (Figures 1 and 6) a catheter (10) with a slotted tube (28) having a plurality of segments (200) connected by a plurality of bridges (204/206). The slotted tube (28) includes one or more flex sensors (602/604) secured to the tube (28) such that the one or more flex sensors (602/604) are positioned along the inner circumference of the tube (28), each of the flex sensors (602/604) being coupled to a respective one of the plurality of bridges (204/206) such that the flex sensors (602/604) are disposed at different respective circumferential positions from each other along the inner circumference of the tube (28) and at different longitudinal positions from each other along the inner circumference of the tube (28), and each of the flex sensors (602/604) being configured to output a signal in response to bending of the respective one of the plurality of bridges ([0018]-[0019], [0022]-[0023], [0041]-[0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist to include flex sensors on the plurality of bridges of the tube disposed at different respective circumferential positions along the circumference of the tube and at different longitudinal positions along the circumference of the tube, as taught by Laby, because the modification would provide a shape signal corresponding to the shape of at least a portion of tube during use (Laby; [0042]) to aid in use of the device. 
Lundquist/Laby fails to teach that the flex sensors are a plurality of strain gauges secured to the rounded exterior surface of the tube such that the one or more strain gauges are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube. However, Schweitzer teaches (Figures 1 and 9A-9C) a catheter comprising a slotted tube (elements 34’ and 36’ with slot 73B between them). The slotted tube include one or more strain gauges (74) as flex sensors secured to the rounded exterior surface of the tube such that the one or more strain gauges (74) are positioned along the outer circumference of the tube and thereby conform to the rounded exterior surface of the tube ([0061]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the flex sensors taught by Lundquist/Laby with the one or more strain gauges taught by Schweitzer since both elements perform the same function of outputting a signal in response to bending of the respective areas of the tube they are attached to, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B). Additionally, it would have been an obvious matter of design choice to modify Lundquist/Laby to include the one or more strain gauges on the outer circumference of the tube to conform to the rounded exterior surface of the tube, as taught by Schweitzer, since applicant has not disclosed that having the one or more strain gauges on the outer circumference of the tube instead of the inner circumference of the tube solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design.  Furthermore, absent a teaching as to the criticality of the one or more strain gauges being secured to the outer circumference of the tube instead of the inner circumference of the tube, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Therefore, the modified device would include the plurality of strain gauges secured to the rounded exterior surface such that the one or more strain gauges conform to a curvature of the rounded exterior surface and such that the one or more strain gauges are positioned along the outer circumference of the tube, each strain gauge of the plurality of strain gauges being coupled to a respective bridge of the plurality of bridges such that the one or more strain gauges are linearly displaced from each other and circumferentially displaced from each other on the outer circumference of the tube, each strain gauge of the plurality of strain gauges being configured to output a signal in response to bending of the respective bridge of the plurality of bridges.
Regarding claim 22, Lundquist further discloses (Figures 1 and 65) the electrode assembly (28, 29) comprising a tip electrode, the tip electrode comprising a circumferential face and a distal face (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 24, Lundquist further discloses (Figures 1 and 65) the tube (711) further including one or more slots (712) at respective longitudinal positions along the tube (711), each of the slots (712) providing separation between a respective pair of the plurality of segments (separated by slots 712), each slot of the one or more slots (712) including: (A) a circumferential portion that passes circumferentially along the tube (711), (B) a first longitudinal portion extending longitudinally along the tube (711) at a first circumferential end of the circumferential portion, and (C) a second longitudinal portion extending longitudinally along the tube (711) at a second circumferential end of the circumferential portion, each bridge (respective parts of 711 connecting adjacent segments) extending circumferentially between the first and second longitudinal portions of a corresponding slot (712) of the one or more slots (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 25, Lundquist/Laby/Schweitzer further teaches each strain gauge being circumferentially positioned between a corresponding first and second longitudinal portion of a corresponding slot of the one or more slots. Specifically, the modified device would include the one or more strain gauges taught by Laby/Schweitzer circumferentially positioned between a corresponding first and second longitudinal portion of a corresponding slot of the one or more slots of Lundquist, as explained in the rejection of claim 1 above.
Regarding claim 26, Lundquist further discloses (Figures 1 and 65) each of the gaps (712) including: (A) a circumferential slot portion that passes circumferentially along the tube (711), (B) a first longitudinal slot portion extending longitudinally along the tube at a first circumferential end of the circumferential slot portion, the first longitudinal slot portion having a distal segment extending distally in relation to the first circumferential end of the circumferential slot portion and a proximal segment extending proximally in relation to the first circumferential end of the circumferential slot portion, and (C) a second longitudinal slot portion extending longitudinally along the tube (711) at a second circumferential end of the circumferential slot portion, the second longitudinal slot portion having a distal segment extending distally in relation to the second circumferential end of the circumferential slot portion and a proximal segment extending proximally in relation to the second circumferential end of the circumferential slot portion (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Regarding claim 27, Lundquist further discloses (Figures 1 and 65) each bridge (respective parts of 711 connecting adjacent segments) being defined between a corresponding first longitudinal slot portion and a corresponding second longitudinal slot portion (Col. 4, line 29 – Col. 5, line 25; Col. 30, lines 9-62).
Claims 12-14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claims 1 and 16, and further in view of Rankin et al., (US 20140276052), hereinafter Rankin. 
Regarding claims 12-14, Lundquist/Laby/Schweitzer teaches the apparatus of claim 1, but fails to teach a structure that supports a PCB disposed within the tube, the structure comprising a conduit configured to allow passage of fluid therethrough, a plurality of tabs and being coupled to the tube by virtue of the plurality of tabs fitting into complementary apertures in the tube. However, Rankin teaches (Figures 7 and 11) an apparatus having a structure (74) that supports a PCB disposed with a tube (200, 202, 204), the structure (74) comprising a conduit (80) configured to allow passage of fluid therethrough, a plurality of tabs (104) and coupled to the tube by virtue of the tabs fitting into complementary apertures in a tube ([0057], [0063], [0073]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include the structure taught by Rankin because the modification would ensure that sensors are in close proximity to the target tissue irrespective of the tip orientation (Rankin, [0058]) to ensure that the one or more strain gauges are able to efficiently measure displacement and force. 
Regarding claims 17 and 18, Lundquist/Laby/Schweitzer teaches the method of claim 16, but fails to teach passing a fluid through a plurality of fluid apertures in the tip electrode while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures comprises passing the fluid through the plurality of fluid apertures via the tube. However, Rankin (Figure 7) teaches a method including passing a fluid through a plurality of fluid apertures (30) in a tip electrode (28) while passing the ablating signal into the tissue, wherein the passing the fluid through the plurality of fluid apertures (80) comprises passing the fluid through the plurality of fluid apertures (30) via the tube ([0044]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to perform the steps above, as taught by Rankin, because the modification would supply cooling fluid to the tip electrode (Rankin, [0044]) to enhance safety of the device.
Regarding claim 20, Lundquist/Laby/Schweitzer teaches the method of claim 19, but fails to teach using a printed circuit board disposed within a lumen of the catheter, carrying the signals to a proximal end of the catheter. However, Rankin teaches (Figure 11) using a printed circuit board (PCB), (200, 202, 204) disposed within a lumen of the catheter to carry signals to a proximal end of a catheter ([0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include at least one PCB to perform the steps mentioned above, as taught by Rankin, because the modification would provide flexible circuits (Rankin, [0076]) to ensure that movement of the device does not disturb the signal communication.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claim 12, and further in view of Govari (US 20140024970). 
Regarding claim 15, Lundquist/Laby/Schweitzer teaches the apparatus of claim 12, but fails to teach the one or more strain gauges comprising three strain gauges disposed at different respective circumferential positions along the outer circumference of the tube. However, Govari teaches (Figures 1-5) a catheter with three strain gauges (44A, 44B, 44C) disposed at different respective circumferential positions along a tube (42), ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include three strain gauges disposed at different respective circumferential positions along the tube, as disclosed by Govari, because the modification would enhance values read by the one or more strain gauges (Govari, [0054]).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lundquist/Laby/Schweitzer, as applied to claim 21, and further in view of Grunewald et al., (US 20130123775; hereinafter Grunewald).  
Regarding claim 23, Lundquist/Laby/Schweitzer teaches the apparatus of claim 21, but fails to teach the electrode assembly comprising a microelectrode. However, Grunewald teaches (Figures 8-9) a catheter in which an electrode assembly (19’) comprises a microelectrode (20B), ([0089]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lundquist/Laby/Schweitzer to include a microelectrode in the electrode assembly, as taught by Grunewald, because the modification would provide electrical sensing function (Grunewald; [0011]) to aid in treatment. 
Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
With respect to Applicant’s argument that the Lundquist/Laby/Schweitzer combination does not teach the invention as claimed because the strain gauges 74 of Schweitzer are actually "located in the gap 73B between the electrode tip 34' and the electrode base 361,” Examiner respectfully disagrees. As explained previously in the interview conducted on 07/25/2022, Shweitzer alone does not teach the invention as claimed. Lundquist discloses the base apparatus comprising a catheter, an electrode tip, and a tube with a plurality of segments and slots/bridges separating adjacent segments. Laby teaches flex sensors coupled to respective bridges, the flex sensors disposed at different respective circumferential positions along the inner circumference of the tube and at different longitudinal positions along the inner circumference of the tube. Although strain sensors are known in the art to be a specific type of flex sensor, this is not explicitly stated in Laby. Therefore, Shweitzer is used to teach the generic flex sensors taught by Laby may be substituted with strain gauge sensors specifically since both provide the same function. Furthermore, although it is known in the art that flex/strain gauge sensors may be provided on the outer circumference of a tube, this is not explicitly stated in Laby. Therefore, Schweitzer is again used to teach providing the flex sensor taught by Laby as a strain gauge sensor on the outer circumference of the tube. The tube with segments/slots/bridges is already taught by Lundquist. Laby is used to teach that flex sensors may be coupled to bridges, such as the ones in Lundquist. Schweitzer is used to teach that the flex sensors coupled to bridges may be strain gauge sensors coupled on the outer circumference side of the tube. The tube configurations of Laby and Schweitzer are not provided in the modified device. Only the tube disclosed by Lundquist is used in the modified device, with the strain gauges provided on the bridges on the outer circumference of the tube of Lundquist, as taught by Laby/Schweitzer. Providing this configuration would not change/destroy the function of the strain gauges since the output would still provide a signal in response to bending of the bridges whether it located on the inner circumference or the outer circumference of the tube. Therefore, Examiner maintains that the rejections using the Lundquist/Laby/Schweitzer combination remain tenable. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794